Exhibit 10.1

EXECUTION COPY

 

 

 

INVESTMENT NUMBER 24052

Amendment and Restatement Agreement

to

RMB Loan Agreement

among

BEIJING UNITED FAMILY HEALTH CENTER

SHANGHAI UNITED FAMILY HOSPITAL, INC.

and

INTERNATIONAL FINANCE CORPORATION

Dated November 30, 2011

 

 

 



--------------------------------------------------------------------------------

AMENDMENT AND RESTATEMENT AGREEMENT

TO

RMB LOAN AGREEMENT

THIS AGREEMENT (the “Agreement”) is dated November 30, 2011 and made between:

 

(1) BEIJING UNITED FAMILY HEALTH CENTER, a China-foreign joint venture company
incorporated and existing under the laws of the People’s Republic of China
(“PRC” or “China”, solely for the purpose of this Agreement, excluding Hong Kong
SAR, Macau SAR and Taiwan) (“Borrower 1”);

 

(2) SHANGHAI UNITED FAMILY HOSPITAL, INC., a China-foreign joint venture company
incorporated and existing under the laws of China (“Borrower 2”); and

 

(3) INTERNATIONAL FINANCE CORPRORATION, an international organization
established by Articles of Agreement among its member countries including China
(“IFC”).

Borrower 1 and Borrower 2 shall hereinafter be collectively referred to as the
“Borrowers” and each as a “Borrower”.

RECITALS

 

(1) An RMB Loan Agreement dated October 10, 2005 (as amended, supplemented and
novated from time to time) (the “Original Agreement”) was entered into between
Borrower 1, Borrower 2 and IFC; pursuant to the Original Agreement, Borrower 1
and Borrower 2 borrowed the Loan from IFC on a joint and several basis; and

 

(2) IFC has fully disbursed the Loan according to the terms and conditions of
the Original Agreement; and as of the date of this Agreement, the outstanding
principal amount owed by the Borrowers to IFC is RMB64,880,000.

IT IS AGREED as follows:

 

1. DEFINITION AND INTERPRETATION

 

  1.1 Definitions

In this Agreement:

“Effective Date” means the date on which all the conditions listed in Schedule 1
(Conditions Precedent) have been fulfilled and IFC has received all the
documents necessary to evidence the fulfillment of such conditions.

“Restated Agreement” means the Original Agreement, as amended and restated by
this Agreement, the terms of which are set out in Schedule 2 (Restated
Agreement).

 

  1.2 Incorporation of Defined Terms

 

  (a) Unless a contrary indication appears, a term defined in the Restated
Agreement has the same meaning in this Agreement.



--------------------------------------------------------------------------------

  (b) The principles of construction set out in the Original Agreement shall
have effect as if set out in this Agreement.

 

  1.3 Clauses

In this Agreement any reference to a “Clause” or a “Schedule” is, unless the
context otherwise requires, a reference to a Clause or a Schedule to this
Agreement.

 

  1.4 Designation

In accordance with the Original Agreement, each of the Borrowers and IFC
designates this Agreement as a Transaction Document.

 

2. RESTATEMENT

With effect from the Effective Date, the Original Agreement shall be amended and
restated so that it shall be read and construed for all purposes as set out in
Schedule 2 (Restated Agreement).

 

3. TERMINATION OF CERTAIN DOCUMENTS AND RELEASE OF CERTAIN SECURITY

(a) The parties agree that as of the Effective Date, the Mortgage Agreement, the
Contract Assignments, the Equity Pledge Agreements, the Bank Account Charge
Agreements, the Guarantee and the Subordination Agreement shall be terminated,
and (b) within 30 days of the Effective Date, IFC shall, at the cost of the
Borrowers execute such documents in the agreed form as are necessary to release
and discharge the security (if any) created pursuant to the following documents:
the Mortgage Agreement, the Contract Assignments, the Equity Pledge Agreements
and the Bank Account Charge Agreements.

 

4. REPRESENTATIONS

The representations and warranties set out in Article IV (Representations and
Warranties) of the Restated Agreement are deemed to be made by each of the
Borrowers (by reference to the facts and circumstances then existing) on:

 

  (a) the date of this Agreement; and

 

  (b) the Effective Date,

provided that, in each case, the references in Section 4.01(i) and (k) to
“December 31, 2004” shall be read as “December 31, 2010”.

5. CONTINUITY AND FURTHER ASSURANCE

 

  5.1 Continuing Obligations

The provisions of the Original Agreement shall, save as amended by this
Agreement, continue in full force and effect.



--------------------------------------------------------------------------------

  5.2 Further Assurance

Each Borrower shall, at its own expense and in a timely manner, upon the
reasonable request of IFC, do all such acts and things necessary to give effect
to the Restated Agreement effected or to be effected pursuant to this Agreement.

 

6. FEES, COSTS AND EXPENSES

 

  6.1 Transaction Expenses

Each Borrower shall promptly on demand pay IFC the amount of all costs and
expenses (including legal fees) reasonably incurred by IFC in connection with
the negotiation, preparation and execution of this Agreement and any other
documents related to in this Agreement.

 

  6.2 Enforcement Costs

Each Borrower shall, within ten (10) Business Days of demand, pay to IFC the
amount of all costs and expenses (including legal fees) incurred by IFC in
connection with the enforcement of, or the preservation of rights under, this
Agreement.

 

  6.3 Stamp Taxes

Each Borrower shall pay and, within ten (10) Business Days of demand, indemnify
IFC against any cost, loss or liability that IFC incurs in relation to all stamp
duty, registration and other similar taxes or governmental charges payable in
respect of this Agreement.

 

7. JOINT AND SEVERAL OBLIGATIONS

Notwithstanding anything in this Agreement to the contrary, the obligations and
liabilities of the Borrowers under this Agreement are joint and several, and
each Borrower is jointly and severally liable for the obligations and
liabilities of the other Borrower hereunder and thereunder. Failure of either
Borrower to carry out its obligations or liabilities under this Agreement will
not relieve the other Borrower of its obligations or liabilities hereunder or
thereunder.

 

8. MISCELLANEOUS

 

  8.1 Incorporation of Terms

The provisions of Section 8.01 (Saving of Rights), Section 8.05 (Applicable Law
and Jurisdiction) and Section 8.08 (Amendments, Waivers and Consents) of the
Original Agreement, and the provision of Section 8.02 (Notices) of the Restated
Agreement shall be incorporated into this Agreement as if set out in full in
this Agreement and as if references in those clauses to “this Agreement” or “the
Transaction Documents” are references to this Agreement.



--------------------------------------------------------------------------------

  8.2 Counterparts

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, acting through their duly authorized
representatives, have caused this Agreement to be signed in their respective
names as of the date first above written.

 

  BEIJING UNITED FAMILY HEALTH CENTER   By:  

LOGO [g335728sig_roberta.jpg]

    By:  

 

    Authorized Representative       Authorized Representative   Name
(print): ROBERTA LIPSON         Title: LEGAL PERSON      



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, acting through their duly authorized
representatives, have caused this Agreement to be signed in their respective
names as of the date first above written.

 

  SHANGHAI UNITED FAMILY HOSPITAL, INC.   By:  

LOGO [g335728sig_roberta.jpg]

    By:  

 

    Authorized Representative       Authorized Representative   Name (print):
ROBERTA LIPSON         Title: LEGAL PERSON      



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, acting through their duly authorized
representatives, have caused this Agreement to be signed in their respective
names as of the date first above written.

 

  INTERNATIONAL FINANCE CORPORATION     By:  

LOGO [g335728sig_shannonpg8.jpg]

      Authorized Representative  

  Name (print):   Shannon W. Atkeson     Title:  

Portfolio Manager, Asia

Manufacturing, Agribusiness and Services Dept.

 



--------------------------------------------------------------------------------

Acknowledged and Agreed: CHINDEX INTERNATIONAL INC. By:  

LOGO [g335728sig_lawrence.jpg]

  Authorized Representative Name (print): LAWRENCE PEMBLE Title: CHIEF FINANCIAL
OFFICER



--------------------------------------------------------------------------------

SCHEDULE 1

CONDITIONS PRECEDENT

This Agreement shall be effective upon duly execution of each party and the
fulfillment of the following conditions:

 

1. Certificate of Deposit Retention and Pledge

 

(a) Each of the following agreements, in form and substance satisfactory to IFC,
has been duly signed, by all parties to such agreement and has become
unconditionally and fully effective in accordance with its respective terms:

 

  (i) the Restated Agreement;

 

  (ii) a Certificate of Deposit Retention and Pledge Agreement; and

 

  (iii) a Fixed Deposit Certificate Pledge Agreement in respect of each
Certificate of Deposit required to be pledged under the Certificate of Deposit
Retention and Pledge Agreement.

 

(b) Pursuant to the Certificate of Deposit Retention and Pledge Agreement,
Borrower 1 has opened the Cash Collateral Account and deposited such amount or
amounts required thereunder, which shall not be less than an aggregate amount
equal to the Loan and all interest and fees to be paid thereon during the
remaining term of the Loan.

 

(c) The Bank has issued a Certificate of Deposit, in form and substance
satisfactory to IFC, for each deposit required to be made by Borrower 1 under
the Certificate of Deposit Retention and Pledge Agreement and Borrower 1 has
provided such Certificate of Deposits to IFC.

 

(d) IFC has received a confirmation letter, in form and substance satisfactory
to IFC, issued by the Bank confirming the completion of the verification (He Ya)
process in respect of the pledge of each Certificate of Deposit required under
paragraph (c).

 

2. Borrowers

 

(a) IFC has received a copy of each of the currently effective constitutional
documents of each Borrower, and/or a certificate of an authorized signatory of
each relevant Borrower certifying that any constitutional documents previously
delivered to IFC for the purposes of the Original Agreement have not been
amended or renewed and remain in full force and effect.

 

(b) IFC has received a copy of a unanimous resolution of the board of directors
of each Borrower:

 

  (i) approving the terms of, and the performance of the transactions
contemplated by, each of this Agreement and the agreements referred to in
paragraph 1(a) above and resolving that it execute such documents;



--------------------------------------------------------------------------------

  (ii) authorizing a specified person or persons to execute each of the
documents referred to in item (i) above on its behalf.

 

(c) A specimen of the signature of each person authorized by the respective
resolution referred to in paragraph (b) above.

 

3. Legal Opinions

IFC has received a legal opinion, in form and substance satisfactory to it, of
counsel acceptable to IFC, covering such matters relating to the transactions
contemplated in this Agreement and the agreements referred to in paragraph 1(a)
above as IFC may reasonably request.

 

4. Fees and Expenses

IFC has received the reimbursement of all costs and expenses (including legal
fees) incurred by IFC according to Section 6.1 of this Agreement or confirmation
that those costs and expenses have been paid directly to the respective
recipient.



--------------------------------------------------------------------------------

SCHEDULE 2

RESTATED AGREEMENT



--------------------------------------------------------------------------------

EXECUTION COPY

 

 

 

INVESTMENT NUMBER 24052

RMB LOAN AGREEMENT

among

BEIJING UNITED FAMILY HEALTH CENTER

SHANGHAI UNITED FAMILY HOSPITAL, INC.

(as “Borrowers”)

and

INTERNATIONAL FINANCE CORPORATION

(as “Lender”)

Dated October 10, 2005

Amended and Restated on the Amendment Date

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article/Section

 

Item

  

Page No.

 

ARTICLE I

     1   

Definitions and Interpretation

     1   

Section 1.01.

  Definitions      1   

Section 1.04.

  Interpretation      11   

ARTICLE II

     11   

The Project

     11   

Section 2.01.

  The Project      11   

Section 2.02.

  Project Cost and Financial Plan      11   

ARTICLE III

     12   

The Loan

     12   

Section 3.01.

  Amount      12   

Section 3.02.

  Disbursement      12   

Section 3.03.

  Interest      13   

Section 3.04.

  Default Penalty      13   

Section 3.05.

  Repayment      14   

Section 3.06.

  Prepayment      14   

Section 3.07.

  Fees      15   

Section 3.08.

  Currency and Place of Payment      15   

Section 3.09.

  Taxes      16   

Section 3.10.

  Business Day Adjustment      16   

Section 3.11.

  Allocation of Partial Payments      16   

Section 3.12.

  Unwinding Costs      16   

Section 3.13.

  Other Fees and Expenses      16   

Section 3.14.

  Joint and Several Obligations      17   

ARTICLE IV

     18   

Representations and Warranties

     18   

Section 4.01.

  Representations and Warranties      18   

Section 4.02.

  IFC Reliance      20   

ARTICLE V

     20   

Conditions of Disbursement

     20   



--------------------------------------------------------------------------------

Section 5.01.

   Conditions of Disbursement      20   

Section 5.02.

   Conditions for IFC Benefit      23   

ARTICLE VI

     23   

Particular Covenants

     23   

Section 6.01.

   Affirmative Covenants      23   

Section 6.02.

   Negative Covenants      26   

Section 6.03.

   Reporting Requirements      26   

Section 6.04.

   Insurance      28   

ARTICLE VII

     30   

Events of Default

     30   

Section 7.01.

   Acceleration after Events of Default      30   

Section 7.02.

   Events of Default      30   

Section 7.03.

   Automatic Acceleration upon Dissolution or Bankruptcy      34   

ARTICLE VIII

     34   

Miscellaneous

     34   

Section 8.01.

   Saving of Rights      34   

Section 8.02.

   Notices      34   

Section 8.03.

   English Language      36   

Section 8.04.

   Term of Agreement      36   

Section 8.06.

   Disclosure of Information      40   

Section 8.07.

   Successors and Assignees      40   

Section 8.08.

   Amendments, Waivers and Consents      40   

Section 8.09.

   Counterparts      40   

 

- ii -



--------------------------------------------------------------------------------

ANNEX A

     44   

LIST OF AUTHORIZATIONS

     44   

ANNEX B

     46   

MINIMUM INSURANCE REQUIREMENTS

     46   

ANNEX C

     47   

EXCLUDED ACTIVITIES

     47   

SCHEDULE 1

     48   

FORM OF LOAN DISBURSEMENT REQUEST

     48   

SCHEDULE 2

     51   

FORM OF LOAN DISBURSEMENT RECEIPT

     51   

SCHEDULE 3

     52   

FORM OF CERTIFICATE OF INCUMBENCY AND AUTHORITY

     52   

SCHEDULE 4

     54   

FORM OF LETTER TO BORROWER’S AUDITORS

     54   

SCHEDULE 5

     56   

FORM OF SERVICE OF PROCESS LETTER

     56   

 

- iii -



--------------------------------------------------------------------------------

RMB LOAN AGREEMENT

This LOAN AGREEMENT is dated October 10, 2005 (and references to “the date of
this Agreement” shall be construed accordingly) as amended and restated on the
Amendment Date (the “Agreement”), between BEIJING UNITED FAMILY HEALTH CENTER, a
Sino-foreign joint venture company organized and existing under the laws of the
People’s Republic of China (“Borrower 1”), SHANGHAI UNITED FAMILY HOSPITAL, INC,
a Sino-foreign joint venture company organized and existing under the laws of
the People’s Republic of China (“Borrower 2”), and INTERNATIONAL FINANCE
CORPORATION (“IFC”), an international organization established by Articles of
Agreement among its member countries, including China.

Borrower 1 and Borrower 2 shall hereinafter collectively be referred to as the
“Borrowers” and individually as a “Borrower”. IFC and each of the Borrowers
shall hereinafter collectively be referred to as the “Parties” and individually
as a “Party”.

ARTICLE I

Definitions and Interpretation

Section 1.01. Definitions. Wherever used in this Agreement, the following terms
have the meanings opposite them:

 

“Affiliate”    any Person directly or indirectly controlling, controlled by or
under common control with, the Borrower (for the purposes of this definition,
“control” means the power to direct the management or policies of a Person,
directly or indirectly, whether through the ownership of shares or other
securities, by contract or otherwise, provided that the direct or indirect
ownership of fifty per cent (50%) or more of the voting share capital or equity
interest (as the case may be) of a Person is deemed to constitute control of
that Person; and “controlling” and “controlled” have corresponding meanings);



--------------------------------------------------------------------------------

“Amendment and Restatement Agreement”   

 

 

the Amendment and Restatement Agreement dated November 30, 2011 between each of
the Borrowers and IFC amending and restating this Agreement;

“Annual Monitoring Report”    the report to be submitted to IFC pursuant to
Section 6.03(d) of this Agreement from time to time; “Auditors”    with respect
to Borrower 1, Beijing Huasong Certified Public Accountants Co. Ltd. or such
other independent public accounting firm appointed by Borrower 1 as its auditors
and acceptable to IFC;    with respect to Borrower 2, Shanghai JaHwa Certified
Public Accountants Co., Ltd. or such other independent public accounting firm
appointed by Borrower 2 as its auditors and acceptable to IFC; “Authority”   
any national, supranational, regional or local government, or governmental,
administrative or judicial department, commission, authority, tribunal, agency
or entity, or central bank (or any Person that exercises the functions of the
central bank, whether or not government owned and howsoever constituted or
called); “Authorization”    any license or approval (howsoever evidenced),
registration, filing or exemption from, by or with any Authority, and all
corporate, creditors’ and shareholders’ approvals or consents; “Bank”    China
Merchants Bank, Beijing branch, Chaoyangmen sub- branch or such other a bank in
China reasonably acceptable to IFC; “Business Day”    a day, other than a
Saturday or Sunday, on which commercial banks are open for business in both
Beijing and New York; “Cash Collateral Account”    such bank accounts to be
maintained by Borrower 1 pursuant to Section 6.01(d) with the Bank;

 

- 2 -



--------------------------------------------------------------------------------

“Certificate of Deposit”   

 

a fixed term deposit certificate in the name of Borrower 1 issued by the Bank
and pledged or to be pledged to IFC as security for the Loan pursuant to the
Certificate of Deposit Retention and Pledge Agreement and the Fixed Deposit
Certificate Pledge Agreement;

“Certificate of Deposit Retention and Pledge Agreement”   

 

the agreement entitled “Certificate of Deposit Retention and Pledge Agreement”
dated at or around the date of the Amendment and Restatement Agreement among
Borrower 1, the Bank and IFC pursuant to which Borrower 1 shall provide a
first-ranking pledge in favour of IFC over certificates of deposit purchased by
the Borrower from funds standing to the credit of the Cash Collateral Account;

“China” or “PRC”    the People’s Republic of China; “Chindex”    Chindex
International, Inc., a NASDAQ listed company incorporated in Delaware with its
registered address at Chindex International, Inc. c/o National Registered Agent,
160 Greentree Drive, Suite 101, Dover, DE 11904; “Country”    the People’s
Republic of China; “Disbursement”    the disbursement of the Loan; “Amendment
Date”    means the “Effective Date” under the Amendment and Restatement
Agreement; “Environmental, Health and Safety Guidelines”    the following
guidelines:    (i)    IFC Occupational Health and Safety Guidelines dated June
24, 2003;    (ii)    World Bank Group General Environmental Guidelines dated
July, 1998;

 

- 3 -



--------------------------------------------------------------------------------

   (iii)    IFC Environmental and Social Guidelines for Health Care Facilities,
dated May 2003;    (iv)    IFC Life and Fire Safety Guidelines, dated October
2002;    (vi)    IFC Hazardous Materials Management Guidelines, dated December
2001;    copies of which have been delivered to, and receipt of which have been
acknowledged by, the Borrowers by letter dated August 8, 2005; “Environmental
and Social Policies”    the following policies:    (i)    IFC’s Operational
Policy 4.01, Environmental Assessment (October 1998); and    (ii)    IFC Policy
Statement on Child and Forced Labor (March 1998);    (iii)    Involuntary
Resettlement, OD 4.30, dated June 1990;    (iv)    IFC’s Policy on Disclosure of
Information, dated September 1998;    copies of which have been delivered to,
and receipt of which has been acknowledged by, the Borrowers by letter dated
August 8, 2005; “ERS”    the Environmental Review Summary prepared by IFC,
approved by the Borrowers and made available at the InfoShop of the World Bank
Group offices in Washington DC on August 9, 2005, as amended or supplemented
from time to time as appropriate in a manner consistent with the Environmental
and Social Policies, the Environmental, Health and Safety Guidelines, and other
provisions of this Agreement; “Event of Default”    any one of the events
specified in Section 7.02 (Events of Default);

 

- 4 -



--------------------------------------------------------------------------------

“Excluded Activities”    the list of activities described in Annex C attached
hereto; “Financial Debt”    any indebtedness of the Borrower for or in respect
of:    (i)    borrowed money;    (ii)    the outstanding principal amount of any
bonds, debentures, notes, loan stock, commercial paper, acceptance credits,
bills or promissory notes drawn, accepted, endorsed or issued by the Borrower;
   (iii)    the deferred purchase price of assets or services (except trade
accounts that are payable in the ordinary course of business within 90 days of
the date they are incurred and which are not overdue);    (iv)    non-contingent
obligations of the Borrower to reimburse any other person for amounts paid by
that person under a letter of credit or similar instrument (excluding any letter
of credit or similar instrument issued for the benefit of the Borrower with
respect to trade accounts that are payable in the ordinary course of business
within 90 days of the date of determination and which are not overdue);    (v)
   the amount of any liability in respect of any Financial Lease;    (vi)   
amounts raised under any other transaction having the financial effect of a
borrowing and which would be classified as a borrowing (and not as an
off-balance sheet financing) under PRC GAAP;    (vii)    the amount of the
Borrower’s obligations under derivative transactions entered into in connection
with the protection against or benefit from fluctuation in any rate or price
(but only the net amount owing by the Borrower after marking the relevant
derivative transactions to market);

 

- 5 -



--------------------------------------------------------------------------------

   (viii)    any premium payable on a redemption or replacement of any of the
foregoing items; and    (ix)    the amount of any liability in respect of any
guarantee or indemnity for any of the foregoing items incurred by any other
person; “Financial Lease”    any lease or hire purchase contract which would,
under PRC GAAP, be treated as a finance or capital lease; “Fixed Deposit
Certificate Pledge Agreement”   

 

 

each agreement entitled “Fixed Deposit Certificate Pledge Agreement”, entered
into pursuant to the Certificate of Deposit Retention and Pledge Agreement,
between IFC and Borrower 1, from time to time;

“Guarantee Agreement”   

 

the agreement entitled “Guarantee Agreement” between Chindex and IFC dated on or
around the date of this Agreement pursuant to which Chindex shall guarantee the
payment obligations of the Borrowers hereunder;

“Interest Payment Date”   

 

in any relevant calendar year, the date which is ten (10) Business Days
preceding any “Interest Payment Date” as defined in the terms and conditions of
the Reference Bond;

“Interest Period”    each period of twelve (12) months commencing on an Interest
Payment Date and ending on the day immediately before the next following
Interest Payment Date, except that: (i) for the first Interest Period, the
period shall commence on the date of the Disbursement; and (ii) for the last
Interest Period, the period shall commence on the Interest Payment Date
immediately preceding the Repayment Date and end on the day immediately
preceding the Repayment Date; “Interest Rate”    the rate at which interest is
payable on the Loan, as determined in accordance with Section 3.03 (b)
(Interest);

 

- 6 -



--------------------------------------------------------------------------------

“Issue Date”    the date of issue of the Reference Bond; “Liabilities”    the
aggregate of all obligations (actual or contingent) of the Borrower to pay or
repay money, including, without limitation:    (i)    Financial Debt;    (ii)   
the amount of all liabilities of the Borrower (actual or contingent) under any
conditional sale or a transfer with recourse or obligation to repurchase,
including, without limitation, by way of discount or factoring of book debts or
receivables;    (iii)    taxes (included deferred taxes liabilities) except to
the extent that (a) such payment is being contested in good faith, (b) adequate
reserves are being maintained for these taxes and (c) such payment can be
lawfully withheld;    (iv)    trade accounts that are payable in the ordinary
course of business within ninety (90) days of the day they are incurred and
which are not overdue (including letters of credit or similar instruments issued
for the benefit of the Borrower in respect of such trade accounts);    (v)   
accrued expenses, including wages and other amounts due to employees and other
services providers;    (vi)    the amount of all liabilities of the Borrower
howsoever arising to redeem any of its shares; and    (vii)    to the extent not
included in the definition of Financial Debt, the amount of all liabilities of
any person to the extent the Borrower guarantees them or otherwise obligates
itself to pay them; “Lien”    any mortgage, pledge, charge, assignment,
hypothecation, security interest, title retention, preferential right, trust
arrangement, right of set-off, counterclaim or banker’s lien, privilege or
priority of any kind having the effect of

 

- 7 -



--------------------------------------------------------------------------------

   security, any designation of loss payees or beneficiaries or any similar
arrangement under or with respect to any insurance policy or any preference of
one creditor over another arising by operation of law; “Loan”    has the meaning
set out in Section 3.01 (Amount); “Loan Currency”    the lawful currency of the
Country; “Material Adverse Effect”    a material adverse effect on:    (i)   
either of the Borrowers financial condition; or    (ii)    the ability of either
of the Borrowers to comply with their obligations under this Agreement, any
other Transaction Documents. “Maturity Date”    the “Maturity Date” as defined
in the terms and conditions of the Reference Bond; “Original Agreement”   

 

the RMB Loan Agreement dated October 10, 2005 (as amended, supplemented and
novated from time to time) among the Parties and existing and effective prior to
the Amendment Date;

“Official”    any officer of a political party or candidate for political office
in the Country or any officer or employee (i) of the Government (including any
legislative, judicial, executive or administrative department, agency or
instrumentality thereof) or (ii) of a public international organization;
“Permitted Lien”    any Lien arising from any tax, assessment or other
governmental charge or other Lien arising by operation of law, in each case if
the obligation underlying any such Lien is not yet due or, if due, is being
contested in good faith by appropriate proceedings so long as:

 

- 8 -



--------------------------------------------------------------------------------

     (A)   those proceedings do not involve any substantial danger of the sale,
forfeiture or loss of any part of the Project, title thereto or any interest
therein, nor interfere in any material respect with the use or disposition
thereof or the implementation of the Project or the carrying on of the business
of the Borrowers; and      (B)   the Borrowers have set aside adequate reserves
sufficient to promptly pay in full any amounts that the Borrowers may be ordered
to pay on final determination of such proceedings. “Person”    any natural
person, corporation, company, partnership, firm, voluntary association, joint
venture, trust, unincorporated organization, Authority or any other entity
whether acting in an individual, fiduciary or other capacity; “Potential Event
of Default”   

 

any event or circumstance which would, with notice, lapse of time, the making of
a determination or any combination thereof, become an Event of Default;

“PRC GAAP”    the Generally Accepted Accounting Principles of the PRC; “Project”
   the project described in Section 2.01 (The Project) of this Agreement;
“Prohibited Payments”   

 

any offer, gift, payment, promise to pay or authorization of the payment of any
money or anything of value, directly or indirectly, to or for the use or benefit
of any Official (including to or for the use or benefit of any other Person if a
Borrower knows, or has reasonable grounds for believing, that the other Person
would use such offer, gift, payment, promise or authorization of payment for the
benefit of any such Official), for the purpose of influencing any act or
decision or omission of any Official in order to obtain, retain or direct
business to, or to secure any improper benefit or advantage for, a Borrower, its
Affiliates or any other Person; provided that any such offer, gift, payment,
promise or authorization of payment shall not be considered a Prohibited Payment
if, in IFC’s reasonable

 

- 9 -



--------------------------------------------------------------------------------

   opinion, it (i) is lawful under applicable written laws and regulations or
(ii) is made for the purpose of expediting or securing the performance of a
routine governmental action (as such term is construed under applicable law);
“Reference Bond”    IFC’s inaugural RMB bond to be issued and sold to the
Chinese domestic markets under the Administrative Regulations on the Issuance of
Renminbi Denominated Bonds of International Development Organizations jointly
promulgated by the People’s Bank of China, the Ministry of Finance, the National
Development and Reform Commission and China Securities Regulatory Commission on
February 18, 2005; “Reference Rate”    the “all-in” interest costs per annum of
the Reference Bond, inclusive of annualized costs of issuance; “Renminbi” or
“RMB”    the lawful currency of China; “Repayment Date”    the date which is ten
(10) Business Days immediately preceding the Maturity Date; “Security”    the
security created pursuant to the Security Documents to secure all amounts owing
by the Borrowers to IFC under this Agreement; “Security Documents”    (i)    the
Certificate of Deposit Retention and Pledge Agreement; and    (ii)    each Fixed
Deposit Certificate Pledge Agreement; “Transaction Documents”    (i)    this
Agreement;    (ii)    the Amendment and Restatement Agreement; and    (iii)   
the Security Documents;       “US Dollar” or “US$”    the lawful currency of the
United States of America; “World Bank”    the International Bank for
Reconstruction and Development, an international organization established by
Articles of Agreement among its member countries.

 

- 10 -



--------------------------------------------------------------------------------

Section 1.02. Interpretation. In this Agreement, unless the context otherwise
requires:

(a) a reference to an Annex, Article, party, Schedule or Section is a reference
to that Article or Section of, or that Annex, party or Schedule to, this
Agreement;

(b) words importing the singular include the plural and vice versa; and

(c) a reference to a document includes an amendment or supplement to, or
replacement or novation of, that document but disregarding any amendment,
supplement, replacement or novation made in breach of this Agreement.

ARTICLE II

The Project

Section 2.01. The Project. The Project consists of the upgrade and expansion of
the Borrowers’ hospital operations in Beijing and Shanghai respectively.

Section 2.02. Project Cost . The total estimated cost of the Project as of
October 10, 2005 is one hundred and sixty four million eight hundred and seventy
six thousand Renminbi (RMB164,876,000), and the proposed sources of financing
are as follows:

 

     RMB million
equivalent  

Equity

  

Chindex

     34.19   

Cash generation

     50.12   

Total Equity

     84.31   

Loans

  

Chindex

     11.83   

Equipment Financing

     3.86   

IFC

     64.88   

Total Loans

     80.57   

TOTAL FINANCING

     164.88 million   

 

- 11 -



--------------------------------------------------------------------------------

ARTICLE III

The Loan

Section 3.01. Amount. Subject to the terms and conditions of this Agreement, IFC
agrees to lend to the Borrowers and the Borrowers agree to borrow on a joint and
several basis, the sum of sixty-four million eight hundred and eighty thousand
Renminbi (RMB64,880,000) (the “Loan”). As agreed between the Borrowers,
RMB21,198,000 of the Loan will be allocated to Borrower 1 and RMB43,682,000 of
the Loan will be allocated to Borrower 2. The agreement on such allocation
between the Borrowers, however, shall not release either of the Borrowers from
its joint and several obligations towards IFC hereunder.

Section 3.02. Disbursement. (a) Provided IFC is satisfied that all conditions of
disbursement set forth in Section 5.01 (Conditions of Disbursement) are
satisfied, IFC shall make one (1) Disbursement of the Loan on or as soon as
practicable following the Issue Date. The Disbursement shall be made in the Loan
Currency to the credit of the Borrowers (or either of the Borrowers) at a bank
in the Country. The Borrowers shall notify IFC of the bank no later than two
(2) Business Days prior to the Issue Date.

(b) The Borrowers shall deliver to IFC a receipt, substantially in the form of
Schedule 2, within five (5) Business Days following the Disbursement.

(c) IFC may, by written notice to the Borrowers, suspend or cancel the right of
the Borrowers to the Disbursement, with immediate effect: (i) if any Event of
Default has occurred and is continuing or if the Event of Default specified in
Section 7.02 (d) (Events of Default) is, in the reasonable opinion of IFC,
imminent; (ii) if any event or condition has occurred which has or can
reasonably be expected to have a Material Adverse Effect; or (iii) on or after
September 30, 2005. Upon any cancellation, the Borrowers shall, subject to
paragraph (d) of this Section 3.02, pay to IFC all fees and other amounts
accrued (whether or not then due and payable) under this Agreement up to the
date of that cancellation.

 

- 12 -



--------------------------------------------------------------------------------

(d) Notwithstanding anything contained in this Agreement, IFC may, at any time
after the Issue Date, in its discretion and without request by the Borrowers,
disburse the Loan on the terms set out in this Agreement, by delivering to the
Borrowers notice of such intent at least ten (10) Business Days prior to the
Disbursement date.

Section 3.03. Interest. Subject to Section 3.04 (Default Penalty), the Borrowers
shall pay interest on the principal amount of Loan in accordance with this
Section 3.03:

(a) Interest on the Loan shall accrue from day to day, be prorated on the basis
of a 360-day year, for the actual number of days in the relevant Interest Period
and be payable in arrears on the Interest Payment Date immediately following
that Interest Period; provided that if the Disbursement is made less than
fifteen (15) days before the first Interest Payment Date, interest in respect of
the first Interest Period shall be payable commencing on the second Interest
Payment Date following the date of the Disbursement.

(b) Subject to subsection (c) below, the Interest Rate for any Interest Period
shall be the rate which is the sum of:

 

  (i) the loan spread 3.25%; and

 

  (ii) the Reference Rate.

(c) For each Interest Period or part thereof after the Amendment Date, the
Interest Rate shall be the rate which is the sum of:

 

  (i) the loan spread 0.75%; and

 

  (ii) the Reference Rate;

provided that no Event of Default has occurred and is continuing on the date IFC
determines the Interest Rate pursuant to this Section 3.03(c). For avoidance of
doubt, this Section 3.03 (c) is not applicable if at any time an Event of
Default has occurred and is continuing, and in which situation, the Interest
Rate for the entire amount of the Loan shall be determined in accordance with
Section 3.03(b) from and after the date on which IFC notifies the Borrowers of
the existence of such Event of Default.

Section 3.04. Default Penalty. (a) Without limiting the remedies available to
IFC under this Agreement or otherwise, if the Borrowers fail to make any payment
of principal or interest (including interest payable pursuant to this Section)
or any other payment when due:

 

  (i) the Borrowers shall pay interest on the amount of that payment due and
unpaid, at the rate which shall be the sum of two per cent (2.0%) per annum and
the interest rate determined in accordance with Section 3.03 (Interest); and
that interest shall accrue from the date the relevant payment became due until
the date of actual payment (as well after as before judgment), and shall be
payable on demand or, if not demanded, on each Interest Payment Date thereafter;
and

 

- 13 -



--------------------------------------------------------------------------------

  (ii) in addition to the default rate interest payable by the Borrowers in
Section 3.04(i) above, the Borrowers shall pay all costs and expenses incurred
by IFC with respect to the funding of IFC’s payment obligations to holders of
the Reference Bond, including, but not limited, to any U.S. Dollar or Renminbi
borrowing costs and the costs of any hedging arrangements (in case that such
costs were incurred in U.S. Dollar or any currency other than the Loan Currency,
the payment shall be made in the Loan Currency).

(b) If the Borrowers breach their obligation to fund and maintain the Cash
Collateral Account pursuant to Section 6.01(d) below, the Borrowers shall pay to
IFC, a penalty of four point five per cent (4.5%) per annum on the outstanding
principal of the Loan (“Cash Collateral Penalty”). The Cash Collateral Penalty
shall accrue from the date on which such breach occurred until the date on which
such breach is rectified. The Cash Collateral Penalty shall be payable annually
with the first payment due on the first Interest Payment Date immediately
following the breach.

Section 3.05. Repayment. The Borrowers shall repay to IFC the full amount of the
Loan in one installment on the Repayment Date.

Section 3.06. Prepayment. (a) The Borrowers agree not to prepay the Loan.

(b) In the event the Borrowers breach their obligation as set forth in
Section 3.06(a) above, the Borrowers shall pay to IFC the following:

 

  (i)

on the date of any such prepayment, a prepayment penalty equal to the product
of: (x) the amount of the Loan prepaid; (y) the Reference Rate; and (y) the
remaining number of years from the date of prepayment to the final maturity of

 

- 14 -



--------------------------------------------------------------------------------

  the Loan; and provided that for any period less than one year, the prepayment
penalty shall be pro-rated on the basis of a 360-day year for the actual number
of days in such period; and

 

  (ii) within thirty (30) days of IFC’s written request, the Borrowers shall
reimburse IFC for all costs and expenses incurred by IFC, including, but not
limited to, legal fees and appraisal fees, in connection with the re-lending of
amounts prepaid to other borrowers in China prior to the Repayment Date.

(c) Notwithstanding the foregoing, the parties agree to meet by end of 2011 to
discuss options for the penalty free retirement of the debt of the Borrowers
including the redeployment of the Borrowers’ debt and whether IFC bonds can be
purchased for early retirement of the debt without penalty.

Section 3.07. Fees. The Borrowers shall pay to IFC the following amounts in the
Loan Currency:

(a) a front-end fee of nine hundred seventy-three thousand two hundred Renminbi
(RMB973,200), representing one point five per cent (1.5%) of the principal
amount of the Loan, to be paid upon the earlier of (x) the date which is thirty
(30) days after the date of this Agreement or (y) the Business Day before the
date of the Disbursement;

(b) a commitment fee at the rate of the Reference Rate on the full amount of the
Loan, which shall begin to accrue from the Issue Date and cease to accrue on the
date of Disbursement; and further shall be calculated on the basis of a 360-day
year, and the actual number of days from the Issue Date to the date of
Disbursement (“Commitment Fee”). The Commitment Fee shall be paid one
(1) Business Day immediately following the date of Disbursement, provided
however, that if any Interest Payment Date occurs before the date of
Disbursement, the Commitment Fee shall be payable on such Interest Payment Date;
and

(c) on each Interest Payment Date, a monitoring and supervision fee of eighty
one thousand one hundred Renminbi (RMB81,100).

Section 3.08. Currency and Place of Payment. (a) The Borrowers shall make all
payments of principal and interest due to IFC under this Agreement in the Loan
Currency, in same day funds, to such bank account as may be designated by IFC.

 

- 15 -



--------------------------------------------------------------------------------

(b) The payment obligations of the Borrowers under this Agreement shall be
discharged or satisfied only to the extent that (and as of the date when) IFC
actually receives funds in the Loan Currency in the account referred to in
Section 3.08 (a), notwithstanding the tender or payment (including by way of
recovery under a judgment) of any amount in any currency other than the Loan
Currency.

Section 3.09. Taxes. The Borrowers shall pay or cause to be paid all, and make
all payments under this Agreement without deducting any, present and future
taxes whatsoever by whomsoever levied or imposed in connection with the payment
of any amount under this Agreement; provided that, if the Borrowers are
prevented from making payments without deduction, the Borrowers shall, in each
case, pay an increased amount such that, after deduction, IFC receives the full
amount it would have received had that payment been made without deduction.

Section 3.10. Business Day Adjustment. If the due date for any payment under
this Agreement would otherwise fall on a day which is not a Business Day, that
payment shall be due on the next succeeding Business Day, and interest, fees and
charges, if any, on the amount of that payment shall continue to accrue to that
next succeeding Business Day.

Section 3.11. Allocation of Partial Payments. If IFC at any time receives less
than the full amount then due and payable under this Agreement, IFC may allocate
and apply the amount received as IFC solely determines, despite any instruction
of the Borrowers to the contrary.

Section 3.12. Unwinding Costs. If IFC incurs any cost, expense or loss in
unwinding its funding arrangements (including any premium, penalty or expense
incurred to liquidate or obtain third party deposits or borrowings in order to
make, maintain or fund all or any part of the Loan) as a result of (i) the
Borrowers’ failure to borrow in accordance with Section 3.02 (Disbursement) or
to prepay in accordance with a notice of prepayment or (ii) the Borrowers’
prepayment of any part of the Loan other than on an Interest Payment Date, the
Borrowers shall, on IFC’s demand, pay to IFC the amount of any such cost,
expense or loss that IFC notifies to the Borrowers.

Section 3.13. Other Fees and Expenses. (a) The Borrowers shall pay, or reimburse
IFC any amount paid by IFC on account of, all taxes (including stamp taxes),
duties, fees or other charges payable on or in connection with the execution,
issue, delivery, registration or notarization of the Transaction Documents and
any other documents related to them.

 

- 16 -



--------------------------------------------------------------------------------

  (b) The Borrowers shall pay to IFC or as IFC may direct:

 

  (i) the fees and expenses of IFC’s counsel in the Country incurred in
connection with:

 

  (A) the preparation of the investment by IFC provided for under this Agreement
and any other Transaction Document;

 

  (B) the preparation and/or review, execution and, where appropriate,
translation and registration of the Transaction Documents and any other
documents related to them;

 

  (C) the giving of any legal opinions required by IFC under this Agreement and
any other Transaction Document;

 

  (D) the administration by IFC of the investment provided for in this Agreement
or otherwise in connection with any amendment, supplement or modification to, or
waiver under, any of the Transaction Documents;

 

  (E) the registration (where appropriate) and the delivery of the evidences of
indebtedness relating to the Loan and its disbursement;

 

  (F) the occurrence of any Event of Default or Potential Event of Default;

 

  (d) the costs and expenses incurred by IFC in relation to efforts to enforce
or protect its rights under any Transaction Document, or the exercise of its
rights or powers consequent upon or arising out of the occurrence of any Event
of Default or Potential Event of Default, including legal and other professional
consultants’ fees on a full indemnity basis.

Section 3.14. Joint and Several Obligations. Notwithstanding anything in this
Agreement to the contrary, the obligations of the Borrowers under this Agreement
(including, without limitation, for repayment of the Loan to IFC) are joint and
several, and each Borrower is jointly and severally liable for the obligations
of the other Borrower hereunder and thereunder. Failure of either Borrower to
carry out its obligations under this Agreement will not relieve the other
Borrower of its obligations hereunder or thereunder.

 

- 17 -



--------------------------------------------------------------------------------

ARTICLE IV

Representations and Warranties

Section 4.01. Representations and Warranties. Each of the Borrowers represents
and warrants in respect of itself that:

(a) it is duly incorporated and validly existing under the laws of the PRC and
has the corporate power, and has obtained all required Authorizations, to own
its assets, conduct its business as presently conducted and to enter into, and
fulfill its obligations under, this Agreement;

(b) this Agreement has been duly authorized and executed by it and constitutes
its valid and legally binding obligation, enforceable in accordance with its
terms;

(c) neither the making of any Transaction Document to which it is a party nor
(when all the Authorizations referred to in Section 5.01(d) (Conditions of
Disbursement) have been obtained) the compliance with its terms will conflict
with or result in a breach of any of the terms, conditions or provisions of, or
constitute a default or require any consent under, any indenture, mortgage,
agreement or other instrument or arrangement to which it is a party or by which
it is bound, or violate any of the terms or provisions of its organizational
documents or any Authorization, judgment, decree or order or any statute, rule
or regulation applicable to it;

(d) to the best of the Borrower’s knowledge after due inquiry:

 

  (i) the Authorizations specified in Annex A are all the Authorizations (other
than Authorizations that are of a routine nature and are obtained in the
ordinary course of business) needed by the Borrower to conduct its business,
carry out the Project and execute, and comply with its obligations under, this
Agreement and each of the other Transaction Documents to which it is a party;
and

 

  (ii) all Authorizations specified in Annex A have been obtained and are in
full force and effect;

 

- 18 -



--------------------------------------------------------------------------------

(e) it has good and marketable title to all of the assets purported to be owned
by it and possesses a valid leasehold interest in all assets which it purports
to lease, in all cases free and clear of all Liens other than the Permitted
Liens, and no conditional or unconditional arrangements exist for the creation
by it of any Lien, except for the Security;

(f) to the best of the Borrower’s understanding, the provisions of the
Transaction Documents are effective to create in favor of IFC, legal, valid and
enforceable Liens on or in all of the Security;

(g) all necessary consents have been obtained and all other actions have been
taken for creating and perfecting the Security;

(h) to the best of its knowledge and belief after due inquiry, it is not in
violation of any statute or regulation of any Authority, and is not engaged in
nor threatened by any litigation, arbitration or administrative proceedings, the
outcome of which could reasonably be expected to have a Material Adverse Effect;
no judgment or order has been issued which has or may reasonably be expected to
have a Material Adverse Effect;

(i) since December 31, 2004 it has not suffered any change that has a Material
Adverse Effect or incurred any substantial loss or liability;

(j) it is not a party to, or committed to enter into, any contract which would
or would be reasonable likely to have a Material Adverse Effect;

(k) its financial statements for the period ending on December 31, 2004 have
been prepared in accordance with PRC GAAP, and give a true and fair view of its
financial condition as of that date and the results of its operations during the
period then ended;

(l) except as identified in the ERS:

 

  (i) to the best of its knowledge and belief after due inquiry, none of the
Borrowers are in violation of any of the Environmental and Social Policies or
any of the Environmental, Health and Safety Guidelines;

 

  (ii)

the Borrowers have not received nor are aware of any existing or threatened
complaint, order, directive, claim, citation or notice from any Authority or any
material written communication from any Person with respect to

 

- 19 -



--------------------------------------------------------------------------------

  any aspect of the compliance with any matter covered by the Environmental and
Social Policies or the Environmental, Health and Safety Guidelines by each of
the Borrowers; and

(m) none of the Borrowers, none of their Affiliates, or any Person acting on its
or their behalf, has made, with respect to the Project or any transaction
contemplated by this Agreement, any Prohibited Payment;

(n) none of the representations and warranties in this Section 4.01 omits any
matter the omission of which makes any of such representations and warranties
misleading.

Section 4.02. IFC Reliance. The Borrowers acknowledge that they make the
representations and warranties in Section 4.01 (Representations and Warranties)
with the intention of inducing IFC to enter into this Agreement and that IFC
enters into this Agreement in full reliance on each of them.

ARTICLE V

Conditions of Disbursement

Section 5.01. Conditions of Disbursement. The obligation of IFC to make the
Disbursement is subject to the fulfillment prior to or concurrently with the
making of the Disbursement of the following conditions:

(a) the Transaction Documents, each in form and substance satisfactory to IFC,
have been entered into by all parties to them and have become (or, as the case
may be, remain) unconditional and fully effective in accordance with their
respective terms (except for this Agreement having become unconditional and
fully effective, if that is a condition of any of those agreements), and IFC has
received a copy of each of those agreements to which it is not a party:

(b) the Reference Bond has been issued and is outstanding;

(c) [not used];

(d) the Borrowers have delivered to IFC copies of all Authorizations listed in
Section (2) of Annex A and such other Authorizations that are or become
necessary for the Loan and the execution of, and performance under, this
Agreement and each Transaction Document; and all those Authorizations are in
full force and effect;

 

- 20 -



--------------------------------------------------------------------------------

(e) IFC has received a legal opinion, in form and substance satisfactory to it,
of counsel acceptable to IFC, covering such matters relating to the transactions
contemplated in the Transaction Documents as IFC may reasonably request;

(f) the Borrowers’ organizational documents are in form and substance
satisfactory to IFC;

(g) arrangements are in place for the prepayment of the Borrowers’ existing debt
from HSBC in form and substance satisfactory to IFC; (h) IFC has received from
each of the Borrowers: (i) a certificate of incumbency and authority in the form
attached as Schedule 3; and (ii) a copy of a letter in the form attached as
Schedule 4, authorizing its Auditors to communicate directly with IFC and
provide any information regarding the financial condition of the Borrower as IFC
may from time to time request;

(i) IFC has received the request for Disbursement substantially in the form
attached hereto in Schedule 1, and the Borrowers’ certifications set out in
paragraph 3 of Schedule 1 are true and accurate;

(j) each of the Borrowers has delivered to IFC evidence, substantially in the
form of Schedule 5, of appointment of an agent for service of process in New
York, New York;

(k) the Borrower and IFC have agreed on the form of the Annual Monitoring
Report;

(l) no Event of Default and no Potential Event of Default has occurred and is
continuing;

(m) the proceeds of the Disbursement are, at the date of the relevant request,
needed by the Borrowers for the purpose of the Project, or will be needed for
that purpose within three (3) months of that date;

(n) since the date of this Agreement nothing has occurred which has or can
reasonably be expected to have a Material Adverse Effect;

 

- 21 -



--------------------------------------------------------------------------------

(o) since December 31, 2004 the Borrowers have not incurred any material loss or
liability (except such liabilities as may be incurred in accordance with
Section 6.02 (Negative Covenants));

(p) the representations and warranties made in Article IV are true and correct
in all material respects on and as of the date of that Disbursement with the
same effect as if those representations and warranties had been made on and as
of the date of that Disbursement (but in the case of Section 4.01(c)
(Representations and Warranties), without the words in parentheses);

(q) the proceeds of that Disbursement are not in reimbursement of, or to be used
for, expenditures in the territories of any country which is not a member of the
World Bank or for goods produced in or services supplied from any such country;

(r) after giving effect to that Disbursement, neither of the Borrowers would be
in violation of:

 

  (i) its Articles of Association;

 

  (ii) any provision contained in any document to which it is a party (including
this Agreement) or by which the Borrower is bound; or

 

  (iii) any law, rule, regulation, Authorization or agreement or other document
binding on the Borrower directly or indirectly limiting or otherwise restricting
the Borrower’s borrowing power or authority or its ability to borrow; and

(s) if IFC so requires, IFC has received the reimbursement of all invoiced fees
and expenses of IFC’s counsel as provided in Section 3.13 (b) (i) (Other Fees
and Expenses) or confirmation that those fees and expenses have been paid
directly to that counsel;

(t) IFC has received copies of insurance policies covering business interruption
and a certification of the Borrowers’ insurers or insurance agents confirming
that those policies are in full force and effect and all premiums then due and
payable under those policies have been paid; and

(w) IFC has received the front-end fee provided in Section 3.07(a).

 

- 22 -



--------------------------------------------------------------------------------

Section 5.02. Conditions for IFC Benefit. The conditions in Section 5.01
(Conditions of Disbursement) are for the benefit of IFC and may be waived only
by IFC in its sole discretion.

ARTICLE VI

Particular Covenants

Section 6.01. Affirmative Covenants. Unless IFC otherwise agrees, the Borrowers
shall:

(a) within fifteen (15) days following the date of the Disbursement pay IFC all
relevant fees set out in Section 3.13 (Other Fees and Expenses), and all other
amounts then due under this Agreement including but not limited to,
reimbursement of all invoiced fees and expenses of IFC’s counsel;

(b) within thirty (30) days following the date of the Disbursement, irrevocably
authorize, in the form of Schedule 4, the Auditors (whose fees and expenses
shall be for the account of the individual Borrowers) to communicate directly
with IFC at any time regarding the Borrowers’ accounts and operations, and
provide to IFC a copy of that authorization; and no later than thirty (30) days
after any change in Auditors, issue a similar authorization to the new Auditors
and provide a copy thereof to IFC;

(c) within sixty (60) days following the date of the Disbursement:

 

  (i) deliver to IFC copies of all Authorizations that are or become necessary
in order to perfect the Security, and to otherwise ensure that all of the
Transaction Documents become effective and are enforceable;

(d) in accordance with the Certificate of Deposit Retention and Pledge Agreement
maintain the Cash Collateral Account in accordance with the following terms:

 

  (A) maintain at all times the minimum balance in the Cash Collateral Account
set out in the following table:

 

Year of Interest Payment Date

   Minimum
Balance after
Each Interest
Payment Date
(RMB)  

2012

     73,113,272.00   

2013

     70,368,848.00   

2014

     67,624,424.00   

2015

     0   

 

- 23 -



--------------------------------------------------------------------------------

  (B) such balance will be comprised of fixed term deposits, represented by
Certificates of Deposits, in the amounts and with the maturities required by the
Certificate of Deposit Retention and Pledge Agreement; and

 

  (C) each such Certificate of Deposit is, at all times, subject to a
first-ranking pledge in favour of IFC, in accordance with the Certificate of
Deposit Retention and Pledge Agreement and its respective Fixed Deposit
Certificate Pledge Agreement;

(e) maintain its existence, comply with its Articles of Association and other
constitutive documents, and carry out the Project;

(f) maintain an accounting and control system, management information system and
books of account and other records, which together adequately reflect truly and
fairly the financial condition of the Borrower and the results of its operations
in conformity with PRC GAAP;

(g) appoint and maintain at all times a firm of recognized independent public
accountants acceptable to IFC as Auditors of the Borrower;

(h) upon IFC’s request, such request to be made with reasonable prior notice to
such Borrower (except no such reasonable prior notice shall be necessary if an
Event of Default or Potential Event of Default is continuing or if special
circumstances so require), permit representatives of IFC, during normal office
hours, to:

 

  (i) visit any of the sites and premises where the business of the Borrower is
conducted;

 

  (ii) inspect any of the Borrower’s sites, facilities, plants and equipment;

 

  (iii) have access to the Borrower’s books of account and all records; and

 

- 24 -



--------------------------------------------------------------------------------

  (iv) have access to those employees, agents, contractors and subcontractors of
the Borrower who have or may have knowledge of matters with respect to which IFC
seeks information;

(i) through its employees, agents, contractors and subcontractors, design,
construct, operate, maintain and monitor all of its sites, plants, equipment and
facilities:

 

  (i) in accordance with the Environmental and Social Policies and the
Environmental, Health and Safety Guidelines;

 

  (ii) in compliance with the ERS; and

 

  (iii) in compliance with applicable environmental, involuntary resettlement,
occupational health and safety requirements, and any child labor and forced
labor laws, rules and regulations, including any international treaty
obligations of the Government of the Country and the local authorities;

(j) make the ERS, or, as appropriate, information contained in the ERS,
available to all those who request it from the Borrower;

(k) periodically review the form of the Annual Monitoring Report and advise IFC
as to whether modification of the form is necessary based on any changes in the
Project, and revise the form agreed;

 

  (l)   (A)   obtain and maintain in force (and where appropriate, renew in a
timely manner) all material Authorizations, including without limitation the
Authorizations specified in Annex A, which are necessary for the carrying out of
each Borrower’s business and operations generally and the compliance by the
Borrower with all its obligations under the Transaction Documents; and

 

  (B) comply with all the conditions and restrictions contained in, or imposed
on the Borrower by, those Authorizations;

and

(m) from time to time, execute, acknowledge and deliver or cause to be executed,
acknowledged and delivered such further instruments as may reasonably be
requested by IFC for perfecting or maintaining in full force and effect the
Security or for re-registering the Security or otherwise to enable the Borrower
to comply with its obligations under the Transaction Documents.

 

- 25 -



--------------------------------------------------------------------------------

Section 6.02. Negative Covenants. Unless IFC otherwise agrees, each of the
Borrowers shall not:

(a) enter into any management contract or similar arrangement whereby its
business or operations are managed by any other Person; the foregoing is not
intended to prevent the Borrowers from outsourcing departmental functions which
are common practice for the type of business carried out by the Borrowers;

(b) change its Articles of Association in any manner which would be inconsistent
with the provisions of any Transaction Document;

(c) change the general nature of its business or operations;

(d) use the proceeds of the Disbursement in the territories of any country which
is not a member of the World Bank or for reimbursements of expenditures in those
territories or for goods produced in or services supplied from any such country;

(e) amend the ERS without IFC’s consent, unless the amendment is consistent the
Environmental and Social Policies, the Environmental, Health and Safety
Guidelines, and other provisions of this Agreement;

(f) make (and shall not authorize or permit any Affiliate or any other Person
acting on its behalf to make) with respect to the Project or any transaction
contemplated by this Agreement, any Prohibited Payment. The Borrowers further
covenant that should IFC notify the Borrowers of their concerns that there has
been a violation of the provisions of this Section or of Section 6.01(c) of this
Agreement, it shall cooperate in good faith with IFC and its representatives in
determining whether such a violation has occurred, and shall respond promptly
and in reasonable detail to any notice from IFC, and shall furnish documentary
support for such response upon IFC’s request; or

(g) carry out any of the Excluded Activities.

Section 6.03. Reporting Requirements. Unless IFC otherwise agrees, each of the
Borrowers shall:

(a) as soon as available but in any event within sixty (60) days after the end
of each quarter of each Financial Year, deliver to IFC two (2) copies of such
Borrower’s complete financial statements for such quarter prepared, in
accordance with PRC GAAP;

 

- 26 -



--------------------------------------------------------------------------------

(b) as soon as available but in any event within one hundred and twenty
(120) days after the end of each Financial Year, deliver to IFC two (2) copies
of its complete and audited financial statements for that Financial Year (which
are in agreement with its books of account and prepared, in accordance with PRC
GAAP, together with the Auditors’ audit report on them, all in form satisfactory
to IFC;

(c) deliver to IFC, promptly following receipt, a copy of any management letter
or other communication sent by the Auditors (or any other accountants retained
by the Borrower) to the Borrower or its management in relation to the Borrower’s
financial, accounting and other systems, management or accounts;

(d) within ninety (90) days after the end of each Financial Year, deliver to IFC
an annual monitoring report in a form consistent with Sections 5.01(k) and
6.01(i), confirming compliance with the Environmental and Social Policies, the
Environmental, Health and Safety Guidelines, the ERS, the applicable national
and local requirements, and Section 6.01(k) or, as the case may be, detailing
any non-compliance, and setting out the action being taken to ensure compliance;

(e) as soon as possible but no later than three (3) days after its occurrence,
notify IFC of any incident or accident within the Project area or areas
otherwise within the Borrower’s management or control, which has or may
reasonably be expected to have a material adverse effect on the environment,
health or safety, including, without limitation, explosions, spills or workplace
accidents which result in death, serious or multiple injury or major pollution,
specifying, in each case, the nature of the incident or accident, the on-site
and off-site impacts arising or likely to arise therefrom and the measures such
Borrower is taking or plans to take to address those impacts; and keep IFC
informed of the on-going implementation of those measures;

(f) promptly notify IFC of any proposed change in the nature or scope of the
Project or the business or operations of the Borrower and of any event or
condition which has or may reasonably be expected to have a Material Adverse
Effect;

(g) promptly upon becoming aware of any litigation or administrative proceedings
before any Authority or arbitral body which has or may reasonably be expected to
have a Material Adverse Effect, notify IFC by facsimile of that event specifying
the nature of that litigation or those proceedings and the steps such Borrower
is taking or proposes to take with respect thereto;

 

- 27 -



--------------------------------------------------------------------------------

(h) promptly upon the occurrence of an Event of Default or Potential Event of
Default, notify IFC by facsimile specifying the nature of that Event of Default
or Potential Event of Default and any steps the Borrower is taking to remedy it;

(i) provide to IFC, in a timely manner, the insurance certificates and other
information referred to in Section 6.04 (d) (Insurance);

(j) promptly provide to IFC such other information as IFC from time to time
requests about the Borrower, its assets and the Project; and

(k) provide or cause to be provided to IFC a bank statement for the Cash
Collateral Account within 10 days from the date of each of (i) the relevant
statement, and (ii) each transaction (other than bank fees and interest) made
with respect to such account.

Section 6.04. Insurance.

 

(a) Insurance Requirements and Borrower’s Undertakings.

Unless IFC otherwise agrees, the Borrower shall:-

 

  (i) insure and keep insured, with financially sound and reputable insurers,
all its assets and business against all insurable losses to include the
insurances specified in Annex B and any insurance required by law;

(ii) punctually pay any premium, commission and any other amounts necessary for
effecting and maintaining in force each insurance policy;

(iii) promptly notify the relevant insurer of any claim by the Borrower under
any policy written by that insurer and diligently pursue that claim;

(iv) comply with all warranties under each policy of insurance;

(v) not do or omit to do, or permit to be done or not done, anything which might
prejudice the Borrower’s, or, where IFC is an additional named insured, IFC’s
right to claim or recover under any insurance policy; and

 

- 28 -



--------------------------------------------------------------------------------

(vi) not vary, rescind, terminate, cancel or cause a material change to any
insurance policy;

provided always that if at any time and for any reason any insurance required to
be maintained hereunder shall not be in full force and effect, then IFC shall
thereupon or at any time while the same is continuing be entitled (but have no
such obligation) on its own behalf to procure such insurance at the expense of
the Borrower and to take all such steps to minimize hazard as IFC may consider
expedient or necessary.

 

(b) Policy Provisions

Each insurance policy required to be obtained pursuant to this Section shall be
on terms and conditions acceptable to IFC, and shall contain provisions to the
effect that:

 

  (i) no policy can expire nor can it be canceled or suspended by the Borrower
or the insurer for any reason (including failure to renew the policy or to pay
the premium or any other amount) unless IFC and, in the case of expiration or if
cancellation or suspension is initiated by the insurer, the Borrower receive at
least thirty (30) days notice (or such lesser period as IFC may agree in respect
of cancellation, suspension or termination in the event of war and kindred
peril) prior to the effective date of termination, cancellation or suspension;

 

  (ii) IFC is named as additional named insured on all liability policies; and

 

  (iii) where relevant, all its provisions (except those relating to limits of
liability) shall operate as if they were a separate policy covering each insured
party.

 

(c) Application of Proceeds

 

(i) The Borrower shall use any insurance proceeds it receives for loss of or
damage to any asset solely to replace or repair that asset.

 

(d) Reporting Requirements

Unless IFC otherwise agrees, the Borrower shall provide to IFC the following:-

 

  (i) as soon as possible after its occurrence, notice of any event which
entitles the Borrower to claim for an aggregate amount exceeding the equivalent
of five hundred thousand US Dollars (US$500,000) under any one or more insurance
policies;

 

- 29 -



--------------------------------------------------------------------------------

  (ii) within thirty (30) days after any insurance policy is issued to the
Borrower, a copy of such insurance policy;

 

  (iii) not less than ten (10) days prior to the expiry date of any insurance
policy (or, for insurance with multiple renewal dates, not less than ten
(10) days prior to the expiry date of the policy on the principal asset), a
certificate of renewal from the insurer, insurance broker or agent confirming
the renewal of that policy and the renewal period, the premium, the amounts
insured for each asset or item and any changes in terms or conditions from the
policy’s issue date or last renewal, and confirmation from the insurer that
provisions naming IFC as additional named insured remain in effect;

 

  (iv) such evidence of premium payment as IFC may from time to time request;
and

 

  (v) any other information or documents on each insurance policy as IFC
requests from time to time.

ARTICLE VII

Events of Default

Section 7.01. Acceleration after Events of Default. If any Event of Default
occurs and is continuing (whether it is voluntary or involuntary, or results
from operation of law or otherwise), IFC may, by notice to the Borrowers,
require the Borrowers to repay the Loan as specified in that notice. On receipt
of any such notice, the Borrowers shall immediately repay the Loan and all
accrued interest on it, the prepayment fees specified in Section 3.06
(Prepayment) on the amount of the Loan whose payment is accelerated and any
other amounts payable under this Agreement. The Borrowers waive any right that
they might have to further notice, presentment, demand or protest for that
demand for immediate payment;

Section 7.02. Events of Default. It shall be an Event of Default if:

(a) either of the Borrowers fail to pay when due any principal of, interest on,
or other amounts due in respect of, the Loan and such failure continues for five
(5) days;

 

- 30 -



--------------------------------------------------------------------------------

(b) either of the Borrowers fails to pay when due any part of the principal of,
or interest on, any loan from IFC to the Borrower other than the Loan and any
such failure continues for the relevant period of grace provided for in the
agreement providing for that loan;

(c) Borrower 1 fails to maintain the minimum balance in the Cash Collateral
Account pursuant to Section 6.01(d) or otherwise comply with Section 6.01(d),
and such failure continues for five (5) days;

(d) either of the Borrowers fail to comply with any of their obligations under
this Agreement or any other Transaction Document or any other agreement between
the Borrowers and IFC (other than for payment of the principal of, or interest
on, the Loan or any other loan from IFC to the Borrowers) and such failure
continues for a period of thirty (30) days after the date on which IFC notifies
the Borrowers of such failure;

(e) any party to a Transaction Document (other than IFC or the Borrowers) fails
to observe or perform any of its obligations under that Transaction Document,
and any such failure continues for a period of thirty (30) days after the date
on which IFC notifies the Borrowers of that failure;

(f) any representation or warranty made in Article IV or in connection with the
execution of, or any request (including request for disbursement) under, this
Agreement, or any Transaction Document is found to be incorrect in any material
respect;

(g) any Authority condemns, nationalizes, seizes, expropriates or otherwise
assumes custody or control of, all or any substantial part of business,
operations, property or other assets of the either of the Borrowers or of their
share capital, or takes any action for the dissolution of either of the
Borrowers or any action that would prevent either of the Borrowers or its
officers from carrying on all or a substantial part of its business or
operations;

(h) a decree or order by a court is entered against either of the Borrowers:

 

  (i) adjudging such Borrower bankrupt or insolvent;

 

- 31 -



--------------------------------------------------------------------------------

  (ii) approving as properly filed a petition seeking reorganization,
arrangement, adjustment or composition of, or with respect to, such Borrower
under any applicable law;

 

  (iii) appointing a receiver, liquidator, assignee, trustee, sequestrator (or
other similar official) of the Borrower or of any substantial part of its
property or other assets; or

 

  (iv) ordering the winding up or liquidation of its affairs;

or any petition is filed seeking any of the above and is not dismissed within
thirty (30) days;

(i) either of the Borrowers:

 

  (i) requests a moratorium or suspension of payment of debts from any court;

 

  (ii) institutes proceedings or takes any form of corporate action to be
liquidated, adjudicated bankrupt or insolvent;

 

  (iii) consents to the institution of bankruptcy or insolvency proceedings
against it;

 

  (iv) files a petition or answer or consent seeking reorganization or relief
under any applicable law, or consents to the filing of any such petition or to
the appointment of a receiver, liquidator, assignee, trustee, sequestrator (or
other similar official) of such Borrower or of any substantial part of its
property;

 

  (v) makes a general assignment for the benefit of creditors; or

 

  (vi) admits in writing its inability to pay its debts generally as they become
due or otherwise becomes insolvent;

(j) an attachment or analogous process is levied or enforced upon or issued
against any of the assets of either of the Borrowers for an amount in excess of
the equivalent of US$750,000 and is not discharged within thirty (30) days;

(k) any other event occurs which under any applicable law would have an effect
analogous to any of those events listed in Section 7.02 (g) through Section 7.02
(j);

 

- 32 -



--------------------------------------------------------------------------------

(l) either of the Borrowers fails to pay any Liabilities (other than the Loan or
any other loan from IFC to the Borrowers) or to perform any of its obligations
under any agreement pursuant to which there is outstanding any Liability, and
any such failure continues for more than any applicable period of grace or any
such Liability becomes prematurely due and payable or is placed on demand,
provided that the aggregate amount of such Liabilities to which such failure
relates exceeds RMB6,000,000 at any time;

(m) any Authorization necessary for either of the Borrowers to perform and
observe their obligations under any Transaction Document, or to carry out the
Project, is not obtained when required or rescinded, terminated, lapses or
otherwise ceases to be in full force and effect, including with respect to the
remittance to IFC or its assignees, in the Loan Currency, of any amounts payable
under any Transaction Document, and is not restored or reinstated within thirty
(30) days of notice by IFC to the Borrower requiring that restoration or
reinstatement;

(n) any Security Document or any of its provisions:

 

  (i) is revoked, terminated or ceases to be in full force and effect or ceases
to provide the security intended, without, in each case, the prior consent of
IFC;

 

  (ii) becomes unlawful or is declared void; or

 

  (iii) is repudiated or its validity or enforceability is challenged by any
Person and any such repudiation or challenge continues for a period of thirty
(30) days and during which period such repudiation or challenge has no effect;

(o) any Transaction Document (other than a Security Document) or any of its
provisions:

 

  (i) is revoked, terminated or ceases to be in full force and effect without,
in each case, the prior consent of IFC, and such event, if capable of being
remedied, is not remedied to the satisfaction of IFC within thirty (30) days of
IFC’s notice to the Borrowers; or

 

  (ii) becomes unlawful or is declared void;

 

- 33 -



--------------------------------------------------------------------------------

(p) any Transaction Document (other than a Security Document) is repudiated or
the validity or enforceability of any of its provisions at any time is
challenged by any Person and such repudiation or challenge is not withdrawn
within thirty (30) days of IFC’s notice to the Borrower requiring that
withdrawal; provided that no such notice shall be required or, as the case may
be, the notice period shall terminate if and when such repudiation or challenge
becomes effective; or

(r) the joint venture term for business operation of Borrower 1 is expired and
not renewed or extended.

Section 7.03. Automatic Acceleration upon Dissolution or Bankruptcy. If either
of the Borrowers commence winding up proceedings, is dissolved, or is declared
bankrupt or insolvent, the Loan and all other amounts payable under this
Agreement shall become immediately due without any presentment, demand, protest
or notice of any kind, all of which the Borrowers waive.

ARTICLE VIII

Miscellaneous

Section 8.01. Saving of Rights. (a) The rights and remedies of IFC in relation
to any misrepresentation or breach of warranty on the part of the Borrowers
shall not be prejudiced by any investigation by or on behalf of IFC into the
affairs of either of the Borrowers, by the execution or the performance of this
Agreement or by any other act or thing by or on behalf of IFC which might, apart
from this Section, prejudice such rights or remedies.

(b) No course of dealing and no failure or delay by IFC in exercising any power,
remedy, discretion, authority or other right under this Agreement or any other
agreement shall impair, or be construed to be a waiver of or an acquiescence in,
that or any other power, remedy, discretion, authority or right under this
Agreement, or in any manner preclude its additional or future exercise.

Section 8.02. Notices. Any notice, request or other communication to be given or
made under this Agreement to IFC or to the Borrowers shall be in writing and
shall be deemed to have been duly given or made when it is delivered by hand,
airmail, established courier service or facsimile to the party to which it is
required or permitted to be given or made at such party’s address specified
below or at such other address as such party has designated by notice to the
other party hereto.

 

- 34 -



--------------------------------------------------------------------------------

For Borrower 1:

BEIJING UNITED FAMILY HEALTH CENTER

No. 9-11 Jiangtai Western Road, Chaoyang District

Beijing, China 100015

Attention: General Manager

Alternative address for communications by facsimile:

(8610) 5827-7200

For Borrower 2:

SHANGHAI UNITED FAMILY HOSPITAL INC.

1111 Xian Xia Road, Changming District

Shanghai, China 200336

Attention: General Manager

Alternative address for communications by facsimile:

(8621) 5133-1919

With a copy sent to the attention of Vice President, Finance and Health Care
Services Division, Chindex International, Inc. at:

Facsimile: (301) 215-7719

For IFC:

International Finance Corporation

2121 Pennsylvania Ave., N.W.

Washington, D.C. 20433

United States of America

Attention: Director, Manufacturing, Agribusiness and Services Department

Alternative address for communications by facsimile:

(202) 974-4792

 

- 35 -



--------------------------------------------------------------------------------

With a copy (in the case of communications relating to payments) sent to the
attention of the Senior Manager, Financial Operations Unit, at:

Facsimile: (202) 974-4371

Section 8.03. English Language. (a) All documents to be provided or
communications to be given or made under this Agreement shall be in the English
language.

(b) To the extent that the original version of any document to be provided, or
communication to be given or made, to IFC under this Agreement or any other
Transaction Document is in a language other than English, that document or
communication shall, where appropriate, be accompanied by an English
translation.

Section 8.04. Term of Agreement. This Agreement shall continue in force until
all monies payable under it have been fully paid in accordance with its
provisions.

Section 8.05. Applicable Law and Jurisdiction. (a) This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
United States of America.

(b) Without limitation to any other rights or remedies afforded to IFC under
this Agreement, at IFC’s option, any dispute, controversy or claim arising out
of or relating to this Agreement or its breach, termination or invalidity (each
a “Dispute”) which cannot be settled amicably may be finally and conclusively
settled by arbitration under the Rules of Conciliation and Arbitration (the “ICC
Rules”) of the International Chamber of Commerce (“ICC”). The arbitral award
shall be final and binding. The parties expressly waive their right to any form
of appeal or recourse from or against such arbitral proceedings or arbitral
award to any judicial authority, except as provided by the Convention on the
Recognition and Enforcement of Foreign Arbitral Awards of June 10, 1958, and
acknowledge that any arbitral award rendered as provided in this Section shall
be subject to such Convention. The arbitral tribunal shall not be authorized to
take or provide, and the Borrowers shall not be authorized to seek from any
judicial authority, any interim or conservative measures or pre-award relief
against IFC. Each party shall bear its own expenses, including costs of experts
that it retains, travel expenses and legal fees; provided that, in apportioning
costs under Article 31 of

 

- 36 -



--------------------------------------------------------------------------------

the ICC Rules, if the arbitral tribunal finds that any party shall have acted in
bad faith or caused unnecessary expenses to be incurred by the other party in
the arbitration, it may, in its discretion, award all or a part of such expenses
of another party against any party that has so acted, and shall, in addition,
take such conduct into account in apportioning the other costs of the
arbitration.

(c) The arbitral tribunal shall consist of one (1) arbitrator appointed by the
Court of International Arbitration of the ICC, in accordance with the ICC Rules.

(d) If any Dispute raises issues which are substantially the same as or
connected with issues raised in a Dispute which has already been referred to
arbitration (an “Existing Dispute”), or arises out of substantially the same
facts as are the subject of an Existing Dispute (a “Related Dispute”), the
arbitrator appointed or to be appointed in respect of any such Existing Dispute
shall, upon request of IFC, also be appointed as the arbitrator in respect of
any Related Dispute. If requested by a party, the arbitral tribunal shall
decide, finally, whether the issues meet the criteria set forth herein.

(e) Upon the request of IFC, the arbitral tribunal shall join any party to this
Agreement to any reference to arbitration proceedings in relation to a Dispute
and may make a single, final award determining all Disputes between or among
them. The Borrowers hereby consent to be joined in any reference to arbitration
proceedings in relation to any Dispute at the request of IFC.

(f) Unless otherwise agreed by the parties to the arbitration, the place of
arbitration shall be in New York, New York. The language of the arbitration and
all pleadings, written statements, documents and decisions shall be English. Any
award shall be made and paid in Dollars.

(g) Notwithstanding Section 8.05(b), for the exclusive benefit of IFC, the
Borrowers irrevocably agree that any legal action, suit or proceeding arising
out of or relating to this Agreement may be brought in the courts of the United
States of America located in the Southern District of New York or in the courts
of the State of New York located in the Borough of Manhattan. By the execution
of this Agreement, the Borrowers irrevocably submit to the jurisdiction of any
such court in any such action, suit or proceeding. Final judgment against the
Borrowers in any such action, suit or proceeding shall be conclusive and may be
enforced in any other jurisdiction, including the Country, by suit on the
judgment, a certified or exemplified copy of which shall be conclusive evidence
of the judgment, or in any other manner provided by law.

 

- 37 -



--------------------------------------------------------------------------------

(h) Nothing in this Agreement shall affect the right of IFC to commence legal
proceedings or otherwise sue the Borrowers (or any one of them) in the Country
or any other appropriate jurisdiction, or concurrently in more than one
jurisdiction, or to serve process, pleadings and other legal papers upon the
Borrowers (or any one of them) in any manner authorized by the laws of any such
jurisdiction.

(i) Each of the Borrowers hereby irrevocably designates, appoints and empowers
Gary Simon, Esq., with offices currently located at Hughes Hubbard & Reed, LLP,
1 Battery Park Plaza, New York, NY 1004-1481, as its authorized agent solely to
receive for and on its behalf service of any summons, complaint or other legal
process in any action, suit or proceeding IFC may bring in the State of New York
in respect of this Agreement.

(j) As long as this Agreement remains in force, each of the Borrowers shall
maintain a duly appointed and authorized agent to receive for and on its behalf
service of any summons, complaint or other legal process in any action, suit or
proceeding IFC may bring in New York, New York, United States of America, with
respect to this Agreement. The Borrowers shall keep IFC advised of the identity
and location of such agent.

(k) Each of the Borrowers also irrevocably consents, if for any reason its
authorized agent for service of process of summons, complaint and other legal
process in any action, suit or proceeding is not present in New York, New York,
to the service of such papers being made out of the courts of the United States
of America located in the Southern District of New York and the courts of the
State of New York located in the Borough of Manhattan by mailing copies of the
papers by registered United States air mail, postage prepaid, to the Borrowers,
at their addresses specified pursuant to Section 8.02 (Notices). In such a case,
IFC shall also send by facsimile, or have sent by facsimile, a copy of the
papers to the Borrowers.

(l) Service in the manner provided in Sections 8.05(i), (j) and (k) in any
action, suit or proceeding will be deemed personal service, will be accepted by
the Borrowers as such and will be valid and binding upon the Borrowers for all
purposes of any such action, suit or proceeding.

(m) Each of the Borrowers irrevocably waives to the fullest extent permitted by
applicable law:

 

  (i) any objection which it may have now or in the future to the laying of the
venue of any action, suit or proceeding in any court referred to in this
Section;

 

- 38 -



--------------------------------------------------------------------------------

  (ii) any claim that any such action, suit or proceeding has been brought in an
inconvenient forum;

 

  (iii) its right of removal of any matter commenced by IFC in the courts of the
State of New York to any court of the United States of America; and

 

  (iv) any and all rights to demand a trial by jury in any such action, suit or
proceeding brought against such party by IFC.

(n) To the extent that either of the Borrowers may be entitled in any
jurisdiction to claim for itself or its assets immunity in respect of its
obligations under this Agreement or any Transaction Document from any suit,
execution, attachment (whether provisional or final, in aid of execution, before
judgment or otherwise) or other legal process or to the extent that in any
jurisdiction that immunity (whether or not claimed) may be attributed to it or
its assets, such Borrower irrevocably agrees not to claim and irrevocably waives
such immunity to the fullest extent permitted now or in the future by the laws
of such jurisdiction.

(o) The Borrowers hereby acknowledge that IFC shall be entitled under applicable
law, including the provisions of the International Organizations Immunities Act,
to immunity from a trial by jury in any action, suit or proceeding arising out
of or relating to this Agreement or the transactions contemplated hereby brought
against IFC in any court of the United States of America. The Borrowers hereby
waive any and all rights to demand a trial by jury in any action, suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated by this Agreement, brought against IFC in any forum in which IFC is
not entitled to immunity from a trial by jury.

(p) To the extent that the Borrowers may, in any action, suit or proceeding
brought in any of the courts referred to in Section 8.05 (g) or a court of the
Country or elsewhere arising out of or in connection with this Agreement or any
Transaction Document be entitled to the benefit of any provision of law
requiring IFC in such action, suit or proceeding to post security for the costs
of either of the Borrowers, or to post a bond or to take similar action, the
Borrowers hereby irrevocably waive such benefit, in each case to the fullest
extent now or in the future permitted under the laws of the Country or, as the
case may be, the jurisdiction in which such court is located.

 

- 39 -



--------------------------------------------------------------------------------

Section 8.06. Disclosure of Information. IFC may, notwithstanding the terms of
any other agreement between the Borrowers and IFC, disclose any documents or
records or information about any Transaction Document, or the assets, business
or affairs of the Borrowers to (i) its outside counsel, auditors and rating
agencies, and (ii) any other person as IFC may deem appropriate for the purpose
of exercising any power, remedy, right, authority, or discretion relevant to any
Transaction Document.

Section 8.07. Successors and Assignees This Agreement shall bind and inure to
the benefit of the respective successors and assigns of the parties hereto,
except that neither of the Borrowers may assign or otherwise transfer all or any
part of their rights or obligations under this Agreement without the prior
written consent of IFC.

Section 8.08. Amendments, Waivers and Consents. Any amendment or waiver of, or
any consent given under, any provision of this Agreement shall be in writing
and, in the case of an amendment, signed by the parties.

Section 8.09. Counterparts. This Agreement may be executed in several
counterparts, each of which is an original, but all of which constitute the same
agreement.

[signatures on following page]

 

- 40 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, acting through their duly authorized
representatives, have caused this Agreement to be signed in their respective
names as of the date first above written.

 

 

BEIJING UNITED FAMILY HEALTH CENTER

        By:  

LOGO [g335728sig_roberta.jpg]

    By:  

 

    Authorized Representative       Authorized Representative   Name (print):
ROBERTA LIPSON         Title: LEGAL PERSON      

 

- 41 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, acting through their duly authorized
representatives, have caused this Agreement to be signed in their respective
names as of the date first above written.

 

  SHANGHAI UNITED FAMILY HOSPITAL, INC.   By:  

LOGO [g335728sig_roberta.jpg]

    By:  

 

    Authorized Representative       Authorized Representative   Name (print):
ROBERTA LIPSON         Title: LEGAL PERSON      

 

- 42 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, acting through their duly authorized
representatives, have caused this Agreement to be signed in their respective
names as of the date first above written.

 

  INTERNATIONAL FINANCE CORPORATION     By:  

LOGO [g335728sig_shannonpg59.jpg]

      Authorized Representative  

  Name (print):   Shannon W. Atkeson     Title:  

Portfolio Manager, Asia

Manufacturing, Agribusiness and Services Dept.

 

 

- 43 -



--------------------------------------------------------------------------------

Annex A

List of Authorizations

Section (1). Authorizations Already Obtained

 

(A) Beijing United Family Health Center (Beijing UFH)

 

  (i) Approval Reply issued by the Ministry of Health approving the
establishment of Beijing UFH;

 

  (ii) Approval Reply issued by the Ministry of Foreign Trade and Economic
Cooperation (“MOFCOM”) approving the establishment of the Beijing UFH and the
approval certificate issued by MOFCOM to Beijing UFH;

 

  (i) Business License issued by State Administration of Industry and Commerce
(“SAIC”) to Beijing UFH;

 

  (ii) Foreign Investment Enterprise Tax Registration Certificate (with respect
to both state and local taxes) issued to Beijing UFH;

 

  (iii) Foreign Investment Enterprise Financial Registration Certificate issued
to Beijing UFH;

 

  (iv) Foreign Investment Enterprise Foreign Exchange Registration Certificate
issued to Beijing UFH;

 

  (v) Practising Permit of Medical Institutions issued by the Beijing Municipal
Health Bureau to Beijing UFH; and

 

  (vi) Practising Permit of Maternal and Infant Healthcare Service to Beijing
UFH.

 

(B) Shanghai United Family Hospital, Inc. (Shanghai UFH)

 

  (i) Approval Reply issued by the Ministry of Health approving the
establishment of the Shanghai UFH;

 

  (ii) Approval Reply issued by the MOFCOM approving the establishment of the
Shanghai UFH and the approval certificate issued by MOFTEC to Shanghai UFH;

 

  (iii) Business License issued by Shanghai Municipal Administration of Industry
and Commerce (“Shanghai AIC”) to Shanghai UFH;

 

  (iv) Foreign Investment Enterprise Tax Registration Certificate (with respect
to both local and state taxes) issued to Shanghai UFH;

 

  (v) Foreign Investment Enterprise Financial Registration Certificate issued to
Shanghai UFH;

 

- 44 -



--------------------------------------------------------------------------------

  (vi) Foreign Investment Enterprise Foreign Exchange Registration Certificate
issued to Shanghai UFH;

 

  (vii) Practising Permit of Medical Institutions issued by the Shanghai
Municipal Health Bureau to Shanghai UFH.

Section (2). Authorizations to be Obtained prior to the Disbursement

 

(A) Beijing UFH:

 

  (1) With respect of the Obtaining of IFC Loan

 

  (i) unanimous board approval for obtaining of the IFC Loan

 

(B) Shanghai UFH

 

  (1) With respect to the Obtaining of IFC Loan

 

  (i) unanimous board approval for obtaining of the IFC Loan

Section (3). Authorizations to be Obtained following Disbursement

 

A. Beijing UFH

 

  (i) MOFCOM approval for the change of US-China Industrial Exchange, Inc. to
Chindex International Inc. as the foreign shareholder of Beijing UFH;

 

B. Shanghai UFH

 

  (i) MOFCOM approval for the change of US-China Industrial Exchange, Inc. to
Chindex International Inc. as the foreign shareholder of Shanghai UFH.

 

- 45 -



--------------------------------------------------------------------------------

ANNEX B

MINIMUM INSURANCE REQUIREMENTS

 

1. EXPANSION PHASE

 

  a) Marine all Risks (including war) in respect of transportation of all
critical machinery/equipment.

 

2. ONGOING / OPERATIONAL PHASE

 

  a) Fire and named perils or All Risks, based on new replacement cost of assets

 

  b) Business Interruption

 

  c) Third Party Liability

 

  d) Medical Malpractice

 

  e) Professional Liability in respect of medical training program, once this
commences

 

3. AT ALL TIMES

 

  a) All insurances required by local legislation.

 

- 46 -



--------------------------------------------------------------------------------

ANNEX C

EXCLUDED ACTIVITIES

(See Section 1.01 (a) of the Loan Agreement)

 

•  

Production or activities involving harmful or exploitative forms of forced
labor1/harmful child labor.2

 

•  

Production or trade in any product or activity deemed illegal under host country
laws or regulations or international conventions and agreements.

 

•  

Production or trade in weapons and munitions.3

 

•  

Production or trade in alcoholic beverages (excluding beer and wine).3

 

•  

Production or trade in tobacco.3

 

•  

Gambling, casinos and equivalent enterprises.3

 

•  

Trade in wildlife or wildlife products regulated under Convention on
International Trade in Endangered Species of Wild Fauna and Flora.

 

•  

Production or trade in radioactive materials.4

 

•  

Production or trade in or use of unbonded asbestos fibers.5

 

•  

Commercial logging operations or the purchase of logging equipment for use in
primary tropical moist forest (prohibited by the Forestry policy).6

 

•  

Production or trade in products containing PCBs.7

 

•  

Production or trade in pharmaceuticals subject to international phase outs or
bans.

 

•  

Production or trade in pesticides/herbicides subject to international phase out.

 

•  

Production or trade in ozone depleting substances subject to international phase
out.8

 

•  

Drift net fishing in the marine environment using nets in excess of 2.5 km. in
length.

 

1

Forced labor means all work or service, not voluntarily performed, that is
extracted from an individual under threat of force or penalty.

2

Harmful child labor means the employment of children that is economically
exploitive, or is likely to be hazardous to, or to interfere with, the child’s
education, or to be harmful to the child’s health, or physical, mental,
spiritual, moral, or social development.

3

These activities are prohibited only if a Portfolio Company is substantially
involved in such activities, i.e. the activity is not considered ancillary to
such Portfolio Company’s primary operations.

4

This does not apply to the purchase of medical equipment, quality control
(measurement) equipment and any equipment where IFC considers the radioactive
source to be trivial and/or adequately shielded.

5

This does not apply to the purchase and use of bonded asbestos cement sheeting
where the asbestos content is <20%.

6

See IFC OP 4.36, Forestry (under review).

7

PCBs: Polychlorinated biphenyls – a group of highly toxic chemicals. PCBs are
likely to be found in oil-filled electrical transformers, capacitators and
switchgear dating from 1950-1985.

8

Ozone Depleting Substances (ODSs): Chemical compounds which react with and
deplete stratospheric ozone, resulting in the widely publicized ‘ozone holes’.
The Montreal Protocol lists ODSs and their target reduction and phase out dates.

 

- 47 -



--------------------------------------------------------------------------------

SCHEDULE 1

Form of Loan Disbursement Request

[LETTERHEAD OF BORROWER 1]

[Date]

International Finance Corporation

2121 Pennsylvania Ave., N.W.

Washington, D.C. 20433

United States of America

Ladies and Gentlemen:

Re: China - Loan No. [            ]

Request for Loan Disbursement

1. Please refer to the Loan Agreement dated                     , 2005 (the
“Loan Agreement”) between Beijing United Family Health Center and Shanghai
United Family Hospital, Inc. (the “Borrowers”) and International Finance
Corporation (“IFC”). All terms defined in the Loan Agreement shall bear the same
meanings herein.

2. The Borrowers hereby request the disbursement on or as soon as practicable
following the Issue Date, of the amount of RMB                      under the
Loan (the “Disbursement”).

You are requested to pay such amount to the account in [city] of [Name of
Borrower] [Name of Bank], Account No.                      at [Name and Address
of Bank].

3. For the purposes of the Loan Agreement, the Borrowers hereby jointly and
severally certify as follows:

(a) no Event of Default or Potential Event of Default has occurred and is
continuing;

 

- 48 -



--------------------------------------------------------------------------------

SCHEDULE 1

Page 2 of 3

 

(b) nothing has occurred which has or could reasonably be expected to have a
Material Adverse Effect and neither of the Borrowers have incurred any material
loss or liability;

(c) the representations and warranties made in Article IV of the Loan Agreement
are true on the date of this request and will be true on the date of
Disbursement with the same effect as if such representations and warranties had
been made on and as of each such date;

(d) the proceeds of the Disbursement are not in reimbursement of, or to be used
for, expenditures in the territories of any country which is not a member of the
World Bank or for goods produced in or services supplied from any such country;

(e) after giving effect to the Disbursement, neither of the Borrowers will be in
violation of:

 

  (i) its organizational documents;

 

  (ii) any provision contained in any document to which such Borrower is a party
(including the Loan Agreement) or by which such Borrower is bound; or

 

  (iii) any law, rule, regulation, Authorization or agreement or other document
binding on the Borrower directly or indirectly, limiting or otherwise
restricting the Borrower’s borrowing power or authority or its ability to
borrow; and

 

- 49 -



--------------------------------------------------------------------------------

SCHEDULE 1

Page 3 of 3

 

The above certifications are effective as of the date of this request for
Disbursement and shall continue to be effective as of the date of the
Disbursement. If any of these certifications is no longer valid as of or prior
to the date of the requested Disbursement, the Borrower will immediately notify
IFC and will repay the amount disbursed upon demand by IFC if Disbursement is
made prior to the receipt of such notice.

 

Yours faithfully, BEIJING UNITED FAMILY HEALTH CENTER     By  

 

  Authorized Representative SHANGHAI UNITED FAMILY HOSPITAL, INC.     By  

 

  Authorized Representative

 

Copy to:   Manager, Financial Operations Unit   International Finance
Corporation

 

- 50 -



--------------------------------------------------------------------------------

SCHEDULE 2

Page 1 of 1

 

Form of Loan Disbursement Receipt

[LETTERHEAD OF BORROWER 1]

[To be dated the date

disbursement is made]

International Finance Corporation

2121 Pennsylvania Ave., N.W.

Washington, D.C. 20433

United States of America

Attention: Manager, Financial Operations Unit

Ladies and Gentlemen:

Re: CHINA - Loan No. [                    ]

Disbursement Receipt

We, Beijing United Family Health Center and Shanghai United Family Hospital,
Inc., hereby acknowledge receipt of the sum of                      Renminbi
(RMB            ) disbursed to us by International Finance Corporation (“IFC”)
under the Loan provided for in the Loan Agreement dated                     ,
2005 signed between our company and IFC.

 

Yours faithfully, BEIJING UNITED FAMILY HEALTH CENTER     By  

 

  Authorized Representative SHANGHAI UNITED FAMILY HOSPITAL, INC.     By  

 

  Authorized Representative

 

- 51 -



--------------------------------------------------------------------------------

SCHEDULE 3

Page 1 of 2

 

Form of Certificate of Incumbency and Authority

[LETTERHEAD OF BORROWER 1]

[Date]

International Finance Corporation

2121 Pennsylvania Ave., N.W.

Washington, D.C. 20433

United States of America

Attention: Director, Global Manufacturing and Services Department

Ladies and Gentlemen:

Certificate of Incumbency and Authority

With reference to the Loan Agreement between us, dated                     ,
2005 (the “Loan Agreement”), [I/We] the undersigned [Chairman/Director of
Beijing United Family Health Center and Shanghai United Family Hospital, Inc.
(the “Borrowers”) duly authorized to do so, hereby certify that the following
are the names, offices and true specimen signatures of the persons [each] [any
two] of whom are and will continue to be (until you receive authorized written
notice from the Borrowers that they, or any of them, no longer continue to be)
authorized:

(a) to sign on behalf of each of the Borrowers the request for the disbursement
of funds provided for in the Loan Agreement and such other certificates,
requests and documents required or permitted to be made thereunder on behalf of
the Borrowers; and

 

- 52 -



--------------------------------------------------------------------------------

SCHEDULE 3

Page 2 of 2

 

(b) to take, in the name of each of the Borrowers, any other action required or
permitted to be taken, done, signed or executed under the Loan Agreement or any
other agreement to which IFC and the Borrowers may be parties:

 

Name9

 

Office

 

Specimen Signature

       

 

Yours faithfully, BEIJING UNITED FAMILY HEALTH CENTER     By  

 

  Authorized Representative SHANGHAI UNITED FAMILY HOSPITAL, INC.     By  

 

  Authorized Representative

 

9

As many, or as few, names may be included as the Borrower shall desire.

 

- 53 -



--------------------------------------------------------------------------------

SCHEDULE 4

Page 1 of 2

 

Form of Letter to Borrower’s Auditors

[LETTERHEAD OF BORROWER 1 AND BORROWER 2]

[Date]

[Auditors]

[Address]

Dear Sirs:

We hereby authorize and request you to give to International Finance Corporation
(“IFC”) of 2121 Pennsylvania Ave., N.W. Washington, D.C. 20433, United States of
America, all such information as IFC may reasonably request with regard to
(i) the financial statements of the undersigned company, both audited and
unaudited, and (ii) any management letter and other communications from you to
our company or its management, all of which we have agreed to supply under the
terms of the Loan Agreement between the undersigned Company and IFC dated
                    , 2005 (the “Loan Agreement”). For your information, we
enclose a copy of the Loan Agreement.

For our records, please ensure that you send us (i) a copy of all written
communications you receive from IFC immediately upon receipt thereof and (ii) a
copy of all communications made by you to IFC immediately upon the issue
thereof.

 

Yours faithfully, [NAME OF COMPANY] By         Authorized Representative

 

- 54 -



--------------------------------------------------------------------------------

SCHEDULE 4

Page 2 of 2

 

Enclosure

 

cc: International Finance Corporation

2121 Pennsylvania Ave., N.W.

Washington, D.C. 20433

United States of America

Attention: Director, Global Manufacturing and Services Department

 

- 55 -



--------------------------------------------------------------------------------

SCHEDULE 5

Page 1 of 2

 

FORM OF SERVICE OF PROCESS LETTER

[Letterhead of Agent for Service of Process]

[Date]

International Finance Corporation

2121 Pennsylvania Avenue, N.W.

Washington, D.C. 20433

Attention: Director, Global Manufacturing and Service Department

 

Re: China:   Beijing United Family Health Center   Shanghai United Family
Hospital, Inc.

Dear Sirs:

Reference is made to the Loan Agreement dated                      (the “Loan
Agreement”) between Beijing United Family Health Center, Shanghai United Family
Hospital, Inc. (the “Borrowers”) and International Finance Corporation (“IFC”).
Unless otherwise defined herein, capitalized terms used herein shall have the
meaning specified in the Loan Agreement.

Pursuant to the Loan Agreement, each of the Borrowers have irrevocably
designated and appointed the undersigned, [                    ,] with offices
currently located at [                                        ,] as its
authorized agent to receive for and on its behalf service of process in any
legal action or proceeding with respect to the Loan Agreement in the courts of
the United States of America for the Southern District of New York or in the
courts if the State of New York located in the Borough of Manhattan.

 

- 56 -



--------------------------------------------------------------------------------

SCHEDULE 5

Page 2 of 2

 

The undersigned hereby informs you that it has irrevocably accepted the
appointments as process agent as set forth the Loan Agreement from
                    10 until                      11 and agrees with you that
the undersigned (i) shall inform IFC promptly in writing of any change of its
address in New York, (ii) shall perform its obligations as such process agent in
accordance with the relevant provisions of the Loan Agreement, and (iii) shall
forward promptly to the Borrowers any legal process received by the undersigned
in its capacity as process agent.

As process agent, the undersigned and its successor or successors agree to
discharge the above-mentioned obligations and will not refuse fulfillment of
such obligations as provided under the Loan Agreement.

 

Very truly yours, [                           
                                                          ] By  

 

Title:

cc: [Borrower 1, Borrower 2]

 

10 

Insert date of effectiveness of appointment.

11

Insert date which is [three] months after the last repayment of the Loan.

 

- 57 -